Citation Nr: 0916875	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disability. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability. 

4.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 16, 1979 to September 
6, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the 
claimant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  Id.

Review of the record shows that letters dated in June 2004 
letter addressed the Veteran's claims for a psychiatric 
disability, ankle disability, and shoulder disability.  
However, the RO did not address the Kent requirements.  By 
way of background, in April 1980, the RO initially denied the 
Veteran's service connection claims for a psychiatric 
disability, right ankle disability, and right shoulder 
disability finding such disabilities were not incurred in 
service.  An attempt to reopen all three claims was denied in 
February 1996, and attempts to reopen the claim for 
psychiatric disability were denied in April 1999 and May 
2002.  In all three decisions, the RO deemed that new and 
material evidence had not been submitted.  In the last 
adjudication of the claims for right ankle disability and 
right shoulder disability in February 1996, the RO indicated 
that the new evidence submitted did not show that the Veteran 
had a right ankle disability and/or a right shoulder 
disability.  In the last adjudication of the claim for a 
psychiatric disability in May 2002, the RO indicated that the 
evidence received was essentially cumulative of evidence 
already of record.  Basically, the evidence failed to  
demonstrate that current psychiatric disability was related 
to service.  On remand, the Veteran should be sent a letter 
that conforms to the requirements set forth in Kent. 

The Veteran has only one period of active service that has 
been verified, from July 16, 1979 to September 6, 1979.  
However, his service personnel show an enlistment date of 
January 16, 1979 and service treatment records reflect 
treatment beginning in January 1979.  On remand, the RO 
should check with the appropriate service department to 
verify all the Veteran's active service dates.   

VA treatment records should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In an April 
2002 statement, the Veteran suggested that he was receiving 
disability benefits from the Social Security Agency (SSA).  
In a July 2002 correspondence from the Veteran and in the 
informal hearing presentation from his representative, it was 
pointed out that there were outstanding treatment records 
from the VA facilities in Mayaguez from 1979 to 1982 and 
Miami beginning in 1984.  On remand, the RO should ensure 
that all of the Veteran's treatment records from the various 
VA facilities are associated with the claims folder.

VA will make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do 
not exist or that further efforts would be futile. 38 C.F.R. 
§ 3.159(c)(2) (2008).  In an April 2002 correspondence, the 
Veteran indicated that he received disability benefits from 
the Social Security Administration (SSA).  As such, the RO 
should contact the SSA and associate the Veteran's records 
with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the service connection claims 
for psychiatric disability, ankle 
disability, and shoulder disability; 
(2) notifies the Veteran of the reasons 
for the prior denials as outlined 
above; and (3) notifies the Veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed to grant the Veteran's 
service connection claims (i.e., 
medical evidence establishing that he 
has current diagnoses of a right ankle 
disability and a shoulder disability, 
and current psychiatric disability is 
related to active duty).  This notice 
is outlined by the Court in Kent, 
supra.

2.	Attempt to determine the Veteran's 
active service dates and locate any 
other Form DD 214 which may exist from 
the appropriate personnel department.  
All attempts to locate these records 
should be documented in the claims 
folder.

3.	Obtain all of the Veteran's medical 
records from the VA facilities in 
Mayaguez from 1979 to 1982 and Miami 
beginning in 1984.  If these records 
are no longer on file at the above-
listed facilities, a request should be 
made for the same from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

4.	Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations. All 
attempts to locate these records should 
be documented in the claims folder.

5.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims on appeal.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




